

117 HR 2269 IH: To modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2269IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Westerman (for himself, Mr. Thompson of California, Mrs. Harshbarger, Mrs. Axne, Mr. McCaul, Ms. Pingree, Mr. Veasey, Mr. Ryan, Mr. Stanton, Mr. DeFazio, Mr. Turner, Mr. Bergman, Mr. Moulton, Mr. Hill, Mr. Rush, Mr. Gallagher, Mr. Baird, Mr. Fitzpatrick, Ms. Omar, Mr. Cohen, Mr. Bilirakis, Mr. Vela, Ms. Jackson Lee, Mr. Larsen of Washington, Mr. Gonzalez of Ohio, Mr. Johnson of Georgia, Mr. Rutherford, Mrs. Demings, Mrs. Rodgers of Washington, Mr. Griffith, Mr. Harder of California, Mr. Johnson of Louisiana, Mr. Kim of New Jersey, Mr. Massie, Mr. Posey, Ms. Velázquez, Mr. Kind, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes.1.Modification of presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era(a)In generalThe Secretary of Veterans Affairs shall ensure that if the Secretary creates a presumption of service connection between the occurrence of a disease and exposure to a herbicide agent while serving in the Armed Forces during the covered period at a military base in Thailand, such presumption also applies to exposure to a herbicide agent while serving in the Armed Forces during the covered period at any military base located in Thailand without regard to where on the base the veteran was located or what military job specialty the veteran performed.(b)DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on January 9, 1962, and ending on June 30, 1976.(2)Herbicide agentThe term herbicide agent has the meaning given such term in section 1116(a) of title 38, United States Code.(3)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code.